DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 02/21/2022.
Claims 1-20 have been amended.
Claims 1-20 have been examined and rejected based on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US20190149306A1).
Regarding Claim 1, Gao discloses a channel state information feedback method (see FIG. 17), comprising: 
generating, by a responder, a feedback frame, wherein the feedback frame comprises information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback and one or more channel state information blocks that represent channel state information between the one or more transmit antennas of the initiator and one or more receive antennas of the responder (see FIG. 17, para 146, the network node signals, to a wireless device, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe. The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports); and
sending, by the responder, the feedback frame (see para 147, the network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe).
Gao discloses CSI feedback performed in a subframe. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a feedback frame, since the feedback subframe is within the feedback frame.

Regarding Claims 2, 12, Gao discloses:  determining the one or more transmit antennas of an initiator whose channel state information needs to be feedback based on one or more user mask fields of a multiple-input multiple-output spatial configuration frame sent by the initiator in an analog beamforming phase (Examiners Note: Using BRI consistent with the specification, the limitation see FIG. 17, para 146, The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports.

Regarding Claim 7, Gao discloses a channel state information receiving method (see FIG. 17), wherein the method comprising: 
receiving, by an initiator, a feedback frame, wherein the feedback frame comprises information indicating one or more transmit antennas of the initiator whose channel state information needs to be feedback and one or more channel state information blocks that represent channel state information between the one or more transmit antenna subset of the initiator and one or more receive antennas of a responder (see para 147, the network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe); and 
obtaining, according to the information indicating the one or more transmit antennas of the initiator whose channel state information needs to be feedback, the one HW 85683423US04Page 4 of 12or more channel state information blocks that represent the channel state information between the transmit antenna subset of the initiator and the one or more receive antennas of the responder (see FIG. 17, para 146, the network node signals, to a wireless device, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe. The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports).
Gao discloses CSI feedback performed in a subframe. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a feedback frame, since it discloses a feedback subframe.

Regarding Claim 11, Gao discloses a channel state information feedback apparatus in wireless communications system, wherein the apparatus (see FIG. 23, wireless device, para 174 discloses the details of the wireless device) comprises: 
a processor (see FIG. 23, processor 1520); and 
a non-transitory computer readable storage medium (see FIG. 23, memory 1530) storing a program for execution by the processor, the program including instructions to: 
generate a feedback frame, wherein the feedback frame comprises information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback and one or more channel state information blocks that represent channel state information between the one or more transmit antennas of the initiator and one or more receive antennas of the responder (see FIG. 17, para 146, the network node signals, to a wireless device, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe. The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports); and
send the feedback frame (see para 147, the network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe).
Gao discloses CSI feedback performed in a subframe. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a feedback frame, since it discloses a feedback subframe.

Regarding Claim 17, Gao discloses a channel state information receiving apparatus in wireless communications system, wherein the apparatus (see FIG. 22, network node) comprises: 
a processor; and a non-transitory computer readable storage (see FIG. FIG. 22, network node, at para 168, processor 1420, memory 1430) medium storing a program for execution by the processor, the program including instructions to: 
receive a feedback frame, wherein the feedback frame comprises information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback and one or more channel state information blocks that represent channel state information between the one or more transmit antennas of the initiator and one or more receive antennas of a responder (see para 147, the network node receives, from wireless device, CSI feedback that is associated with the CSI measurements performed over the first subset of the plurality of antenna ports in the first subframe); and 
obtain, based on the information used to indicate the one or more transmit antennas of the initiator whose channel state information needs to be feedback, the one or more channel state information blocks of a channel between the one or more transmit antennas  of the initiator and the responder (see FIG. 17, para 146, the network node signals, to a wireless device, a first subset of a plurality of antenna ports over which CSI measurements and feedback are to be performed in a first subframe. The CSI feedback with the first subset of the plurality of antenna ports is based on a codebook corresponding to the antenna port layout of the first subset of antenna ports).
Gao discloses CSI feedback performed in a subframe. Gao discloses CSI feedback performed in a subframe. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a feedback frame, since it discloses a feedback subframe.

Claims 3-4, 6, 8-9, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li (US20160080052A1 from IDS).
Regarding Claims 3, 8, 13, 18, Gao discloses the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback by the responder UE.
Gao does not disclose details regarding: the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback is a transmit antenna mask field, and wherein the transmit antenna mask field comprises a bitmap, wherein one bit in the bitmap corresponds to whether channel state information of one of one or more transmit antennas is comprised in the transmit antenna needs to feedback
Li discloses this limitation: see para 225, An eNB configures and signals one or more CSI-RS subsampling pattern(s) to a UE… para 241, Suppose that a UE is configured with a CSI-RS resource comprising full-power CSI-RS for a 2D antenna array with M rows, N columns and P polarizations as illustrated in FIG. 19., the row bitmap R and the column bitmap C/i.e. used to indicate antenna ports to be measured.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate an antenna mask field (bitmap) as taught by Li, to conserve radio resources.

Regarding Claims 4, 9, 14, 19, Gao discloses the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback by the responder UE.
channel state information of a corresponding transmit antenna needs to feedback, and wherein the value of the one bit being 0 indicates that channel state information of a corresponding transmit antenna don’t need to feedback
Li discloses this limitation: Examiners Note: Using BRI consistent with the specification, bitmap with a value “1” used to indicate antennas to be used by UE for measuring CSI-RS (also known as non-zero power csi-rs), and bitmap with a value “0” used to indicate antennas to be used by UE for not measuring the antenna with zero-power csi-rs, based on this interpretation, see para 243, a subsampling pattern is indicated by an antenna port bitmap, wherein i-th bit indicates whether the i-th antenna port carries non-zero power CSI-RS or zero-power CSI-RS: 
i-th bit of the bitmap is 0 corresponds to zero power CSI-RS on the i-th CSI-RS port
i-th bit of the bitmap is 1 corresponds to non-zero power CSI-RS on the i-th CSI-RS port).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate an antenna mask field (bitmap) as taught by Li, to conserve radio resources.

Regarding Claims 6, 16, Gao the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback by the responder UE, 
 the feedback frame further comprises one or more of: a transmit sector ID or an antenna weight vector (AWV) number corresponding to the one or more transmit antennas of an initiator whose channel state information needs to be feedback

Li discloses this limitation: see FIG. 7, para 128, an eNB configures a UE with 2 CSI processes, a first CSI process with 4 or 8 antenna ports (associated with the horizontal dimension) and a second CSI process with 2, 4 or 8 antenna ports (associated with the vertical dimension). For each CSI process, CSI-RS ports will be virtualized (i.e., a certain weight vector is applied) and then mapped to a subset of, or even all of, the physical antennas. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Gao, to indicate a transmit sector ID or an antenna weight vector (AWV) number as taught by Li, to conserve radio resources.

Claims 5, 10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Li, in view of Wang (US20160380734A1).
Regarding Claims 5, 10, 15, 20, Gao in view of Li does not disclose details regarding: the information indicating one or more transmit antennas of an initiator whose channel state information needs to be feedback comprises an antenna identifier (ID) of each transmit antenna of whose channel state information needs to be feedback.
see Claim 1, “…the antenna port information of the second reference signal set comprises at least one of following information: quantity of antenna ports corresponding to the second reference signal set, antenna port number of each of the antenna ports, or reference signal sequence initialization ID corresponding to each of the antenna ports…”
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Gao and Li, so that the information used to indicate the transmit antenna subset comprises an antenna identifier (ID) of each transmit antenna in the transmit antenna subset as taught by Wang, to improve efficiency or performance of a communications system (see Wang, para 8).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEEPA BELUR/Primary Examiner, Art Unit 2472